           Case 2:16-cv-02156-GMN-NJK Document 61 Filed 02/20/19 Page 1 of 3



 1   JAMES E. WHITMIRE, ESQ.
     Nevada Bar No. 6533
 2   jwhitmire@santoronevada.com
     SANTORO WHITMIRE
 3   10100 W. Charleston Blvd., Suite 250
     Las Vegas, Nevada 89135
 4   Telephone: 702/948-8771
     Facsimile:   702/948-8773
 5
     Attorney for Defendant
 6   One Nevada Credit Union

 7                               UNITED STATES DISTRICT COURT

 8                                      DISTRICT OF NEVADA

 9   JOSEPH J. SMITH,
                                                         Case No.: 2:16-cv-02156-GMN-NJK
10          Plaintiff,

11   vs.

12   ONE NEVADA CREDIT UNION,

13          Defendant.

14
                        DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION
15                    FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT

16          ONE NEVADA CREDIT UNION (“Defendant” or “ONCU”), by and through its counsel

17   of record, hereby files Defendant’s Response to Plaintiff’s Motion for Final Approval of Class

     Action Settlement (“Motion”).
18
            1.        ONCU agrees that the parties have reached a settlement that should be approved
19
     by the Court.1
20

21   1
        Defendant concurs, for example, that a settlement was reached; that the settlement was non-
     collusive and the by-product of arms’ length negotiations; that the parties disputed the strength of
22
     plaintiff’s claims and whether the claims were suitable for class action treatment; that further
     litigation would be extensive and complex and would cause the parties to incur significant risks
23
     and expenses; that the amount offered will fairly and adequately compensate class members; that
     this is a reasonable settlement; and, that certification of the settlement class is appropriate.
24
           Case 2:16-cv-02156-GMN-NJK Document 61 Filed 02/20/19 Page 2 of 3



 1          2.      This Response (non-opposition) is being filed separately as opposed to a joint
 2   motion.
 3          3.      ONCU is filing a separate document as not to concede to every factual statement
 4   and/or allegation contained in the Plaintiff’s Motion
 5          In sum, the parties’ settlement should be ultimately be approved.
 6          DATED this 20th day of February, 2019.
 7                                                SANTORO WHITMIRE

 8
                                                  /s/ James E. Whitmire
 9
                                                  JAMES E. WHITMIRE, ESQ.
10                                                Nevada Bar No. 6533
                                                  10100 W. Charleston Blvd., Suite 250
11                                                Las Vegas, Nevada 89135
12                                                Attorney for Defendant One Nevada Credit Union
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    -2-
           Case 2:16-cv-02156-GMN-NJK Document 61 Filed 02/20/19 Page 3 of 3



 1                                    CERTIFICATE OF SERVICE

 2          I HEREBY CERTIFY that, on the 20th day of February, 2019 and pursuant to Fed. R.
 3
     Civ. P. 5(b), a true and correct copy of the foregoing DEFENDANT’S RESPONSE TO
 4
     PLAINTIFF’S MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
 5
     was electronically filed with the Clerk of the Court by using ECF service which provide copies
 6
     to all counsel of record registered to receive ECF notification in this case to wit:
 7

 8   Abbas Kazerounian, Esq.
     Pro Hac Vice
 9   Michael Kind, Esq.
     KAZEROUNI LAW GROUP, APC
10   6069 S. Fort Apache Rd., Ste. 100
11   Las Vegas, NV 89148
     Phone: (800) 400-6808
12   ak@kazlg.com
     mkind@kazlg.com
13
     David H. Krieger, Esq.
14   HAINES & KRIEGER, LLC
15   8985 S. Eastern Ave., Ste. 350
     Henderson, NV 89123
16   Phone: (702) 880-5554
     dkrieger@hainesandkrieger.com
17   Attorneys for Plaintiff Joseph J. Smith
18

19                                                 /s/ Asmeen Olila-Stoilov
                                                   An employee of SANTORO WHITMIRE
20

21

22

23

24

25

26

27

28
                                                     -3-
